Back to Form 8-K [form8-k.htm]
Exhibit 10.14


Medicare Advantage Attestation of Benefit Plan
 
WELLCARE OF NEW YORK, INC.
 
H3361

 
I attest that I have examined the Plan Benefit Packages (PBPs) identified below
and that the benefits identified in the PBPs are those that the above-stated
organization will make available to eligible beneficiaries in the approved
service area during program year 2011.1 further attest that we have reviewed the
bid pricing tools (BPTs) with the certifying actuary and have determined them to
be consistent with the PBPs being attested to here.

 
I further attest that these benefits will be offered in accordance with all
applicable Medicare program authorizing statutes and regulations and program
guidance that CMS has issued to date and will issue during the remainder of 2010
and 2011, including but not limited to, the 2011 Call Letter, the 2011
Solicitations for New Contract Applicants, the Medicare Prescription Drug
Benefit Manual, the Medicare Managed Care Manual, and the CMS memoranda issued
through the Health Plan Management System (HPMS).
 

Plan ID Segment ID 
Version
Plan Name
Plan Type
Transaction
Type
MA
Premium
Part D
Premium
CMS Approval Date
Effective
Date
039  0
4
 WellCare Dividend (HMO)
HMO
Renewal
0.00
N/A
 09/03/2010
 01/01/2011
043  0
7
WellCare Liberty (HMO
SNP)
HMO
Renewal
0.00
35.10
9/3/2010
 01/01/2011
059  0
4
WellCare Advance (HMO)
HMO
Renewal
0.00
N/A
9/3/2010
 01/01/2011
065  0
5
WellCare Access (HMO
SNP)
HMO
Renewal
0.00
30.60
9/3/2010
 01/01/2011
098  0
6
WellCare Liberty (HMO SNP)
HMO
Renewal
0.00
16.90
9/3/2010
 01/01/2011
099  0
6
WellCare Value (HMO)
HMO
Renewal
0.00
0.00
9/3/2010
 01/01/2011
105  0
7
WellCare Advocate
Complete (HMO SNP)
HMO
Renewal
0.00
30.60
9/3/2010
 01/01/2011
106  0
5
WellCare Choice (HMO-
POS)
HMOPOS
Renewal
0.00
0.00
9/3/2010
 01/01/2011
109  0
5
WellCare Access (HMO
SNP)
HMO
Renewal
0.00
38.70
09/03/2010
 01/01/2011
127  0
7
WellCare Value (HMO)
HMO
Renewal
0.00
0.00
9/3/2010
 01/01/2011

 
H3361


 
 

--------------------------------------------------------------------------------

 


Thomas Tran
 
9/2/2010 7:58:36 AM
             
Contracting Official Name
Date
                 
WELLCARE OF NEW YORK, INC.
P.O.BOX 1652
   
NEWBURGH, NY 12551
               
Organization
Address
     


H3361
 